DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
1.	Applicant’s pre-brief appeal conference arguments filed on 12/22/2020 with respect to the rejection(s) of claim(s) 1, 11 and 15 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.

			
		


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 9, 10, 11, 12, 13, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over YAMAGUCHI HIDEO (JP  2002062826 A; Published 28 Feb 2002) in view of BAUMAN et al. (US. Pub. No. 2013/0269882 A1).

Regarding claim 1, YAMAGUCHI teaches a frame([see in Fig. 1, 2A-B]-frame 3); a vision system supported by the frame([see in Fig. 1]-a display vision system), the vision system configured to image at predefined display corner positions defined by given display dimensions([see in claims 2-3]- tie ring display, as the image pickup means, out of the plane of the other two corners of the display element (n is an integer of from 2 to 4 n either of the) in relation to the position corresponding to the corner of the, n pieces of the pickup means of the display device and a tie ring, in the manufacture of tie ring in a display device, the flat plate, the flat display elements each corresponding to the position of arrangement of the through holes are provided), wherein the vision system comprises four cameras located at respective predefined display corner positions defined by the given display dimensions([see in fig. 1]-cameras 15-18); and, an attachment mechanism configured to removably attach the frame to a front of an array of tiled displays supported by a rear support structure opposite the front of the array([see in fig. 1, 10]-an attachment mechanish), the frame being different from the rear support structure, each of the tiled displays each having the given display dimensions([para 0024]-), such that the vision system images positions of the array corresponding to respective corners of a tiled display in the array([see in clam 6-7]-array display; [see also para 0024 ]- the plane of the array of display elements 2 after determining the position, of the flat panel display elements 2 corresponding to the position of arrangement of the intake air in the through hole by
adjacent display corner positions, wherein the frame supports each of the four cameras such that respective lenses of the four cameras are at a given working distance from a front surface of the tiled display ([see in Fig. 1 and para 0042]- Guide rails 10 and 11, the slider 14 is, in the direction of the vertical sides of the frame 3 is slidably mounted. In the slider 14, CCD camera 15-18 4 of which, an organic thin film mentioned in relation to the EL position corresponding to the four corners of the panel).
However, YAMAGUCHI does not explicitly disclose an attachment mechanism configured to removably attach the frame.
In an analogous art, BAUMAN teaches an attachment mechanism configured to removably attach the frame([para 0036]- By attaching at least one extending hinge portion 40 and receiving hinge portion 50 to panels 20, 30 the displays 11 can be aligned relatively quickly and easily). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of BAUMAN to the modified system of YAMAGUCHI   to provide a system for easily mounting and assembling a tiled display[BAUMAN ; para 0007].
Regarding claim 4, YAMAGUCHI teaches a display device configured to render images from the vision system ([see in solution section]- display surfaces opposite to the plate surface of the flat plate 1. The boundaries of the adjacent panels are then photographed by these image pickup means and are finely adjusted while the images are viewed by a monitor).
Regarding claim 6, BAUMAN teaches wherein the attachment mechanism comprises magnets ([para 0025] - First connector 60 and second connector 70 are used 
Regarding claim 9, BAUMAN teaches wherein the attachment mechanism comprises one or more mechanical fasteners configured to attach the frame to a support structure of the array ([para 0005]- system for arranging displays into an array using a frame).
Regarding claim 10, BAUMAN wherein the one or more mechanical fasteners are configured to mate with corresponding fastener openings in the support structure of the array ([para 0005; 0036]- in para 36 discloses attaching at least one extending hinge portion 40 and receiving hinge portion 50 to panels 20, 30 the displays 11 can be aligned relatively quickly and easily. The use of connectors 60 and 70 may be used to align the panels 20, 30 along another direction with adjacent panels).
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for system claim 11 have been met in device claim 1. BAUMAN teaches an array of tiled displays attached to a rear support structure such that corners of adjacent tiled displays are adjacent to one another ([para 004-005]-array of tiled display), a respective position of each of the tiled displays being adjustable relative to the rear support structure, each of the tiled displays having given display dimensions ([see in Fig. 1] - panels 20, 30 may be configured to mount an array of displays 11 of any convenient dimensions).
 an axis of rotation about which the panels may rotate; if the panel rotates then there must be an angle).
Regarding claim 13, YAMAGUCHI teaches wherein the respective lenses having a respective field of view and depth of field which define the given working distance ([see Fig. 1]- Fig. 1 the, present invention relating to a display device for showing the constitution of a tie ring in plan view, the figure 2A, B, of the manufacturing device in side elevation view from the direction X, Y respectively fig. 1).
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 13.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for system claim 15 have been met in device claim 1.
Claims 2-3(canceled).

Claim 5 is  rejected under 35 U.S.C. 103 as being unpatentable over YAMAGUCHI in view of  BAUMAN as applied to claim 1 above and further in view of Saleh et al. (US. Pat. No. 9,479,732 B1).

Regarding claim 5, the combination of YAMAGUCHI and BAUMAN don’t explicitly disclose further comprising an interface to a remote computing device.
.

 
Claim 7 is  rejected under 35 U.S.C. 103 as being unpatentable over YAMAGUCHI in view of  BAUMAN as applied to claim 1 above and further in view of FANG et al. (US. Pub. No. 2013/0038991 A1).

Regarding claim 7, the combination of YAMAGUCHI and BAUMAN don’t explicitly disclose wherein the attachment mechanism comprises electromagnets.
In an analogous art, FANG teaches wherein the attachment mechanism comprises electromagnets ([para 0091]- a second attachment 54 rotatable arranged at the right end of the display support extension 305' and used to be attached to the second electromagnet 51; and a control unit (not shown) electrically connected to the two electromagnets 51 ). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of FANG to the modified system of YAMAGUCHI and BAUMAN a flat panel display .


Claim 8 is  rejected under 35 U.S.C. 103 as being unpatentable over YAMAGUCHI in view of  BAUMAN as applied to claim 1 above and further in view of Ekkaia et al. (US. Pub. No. 2015/0301781 A1).

Regarding claim 8, the combination of YAMAGUCHI and BAUMAN don’t explicitly disclose wherein the attachment mechanism comprises one or more of suction cups and suction devices
In an analogous art, Ekkaia teaches wherein the attachment mechanism comprises one or more of suction cups ([para 0036]-suction cups) and suction devices ([para 0164]-suction tools). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Ekkaia to the modified system of YAMAGUCHI and BAUMAN for providing a versatile illuminated panel for walls, product displays, and other surfaces [ Ekkaia; abstract].

Prior Arts cited but not used


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Yin, US 2018/0051982 A1, discloses system for measuring object points on a three-dimensional object using a planar array of a multi-camera group.
2.	Johnson et. al., US Pat 6,219,099 B1, discloses calibrating displays, and more particularly, to calibrating tiled displays that use multiple display devices to produce larger and/or higher resolution images.
3.	Charles, US. Pub. 2015/0272694, disclose A surgical device includes a plurality of cameras integrated.


Conclusion



                                                                                                                                                                                            Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MD N HAQUE/Primary Examiner, Art Unit 2487